            Case 1:21-cv-00367-REP Document 1 Filed 09/13/21 Page 1 of 9




James M. Piotrowski
Marty Durand
PIOTROWSKI DURAND, PLLC
P.O. Box 2864
1020 W. Main Street, Suite 440
Boise, Idaho 83701
Telephone: (208)331-9200
Facsimile: (208)331-9201
Email: James@idunionlaw.com
Email: Marty@idunionlaw.com

       Attorneys for Plaintiffs

                     BEFORE THE UNITED STATES DISTRICT COURT
                         IN AND FOR THE DISTRICT OF IDAHO

CITIZENS ALLIED FOR INTEGRITY             )
AND ACCOUNTABILITY, INC.,                 )
MELVIN and TERRI PERSON, JAMES            )
and JAN MITCHELL, SUE BIXBY,              )
MARTINA JARAMIOLLO, RYAN                  )
KECK, KRISTIE RAE COOPER,                 )
HARVEY and BERNICE EASTON,                )
RANDY AND TERESA PAYNE,                   )      Case No. 1:21-cv-367
                                          )
               Plaintiffs,                )
                                          )
       v.                                 )
                                          )
DUSTIN MILLER, in his official            )      COMPLAINT FOR VIOLATION OF
capacity as Director of the Idaho         )      PROPERTY RIGHTS
Department of Lands, BETTY                )
COOPERSMITH, MARC SHIGETA,                )
JAMES CLASSEN, and RAY                    )
HINCHCLIFF, all in their official         )
capacities as members of the Idaho Oil    )
and Gas Conservation Commission,          )
                                          )
               Defendants.                )
                                          )


       COME NOW the Plaintiffs, by and through undersigned counsel, and for their Complaint

would show as follows:
            Case 1:21-cv-00367-REP Document 1 Filed 09/13/21 Page 2 of 9




                                       I. Nature of the Action

          1. Plaintiff landowners bring suit to challenge a decision of the Idaho Oil and Gas

Conservation Commission which approved the drilling of a well to extract natural gas and related

products from their property and to allow a private corporation to drill for, capture and sell their

valuable assets against their will, at prices they did not agree to, and without providing them

adequate due process of law. The Idaho Oil and Gas Conservation Commission approved the

drilling of a single well for a single pool of gas in a prior proceeding. Dissatisfied with this

earlier deprivation of the Plaintiffs’ property rights, in 2021 the Commission and the Idaho

Department of Lands approved a new deprivation of separate property against the same land

owners, this time without even a false showing of due process. The approval of a second well,

constitutes a new injury in that it initiates a second forced sale of Plaintiffs’ property against their

wishes. All of this constitutes a violation of the rights of Idaho property owners to control the use

and disposition of property they own, and to avoid such deprivation of rights without due process

of law.

                                   II. Parties, Jurisdiction, Venue

          2. Plaintiff Citizens Allied for Integrity and Accountability, Inc. (“CAIA”), is an Idaho

non-profit corporation. As a membership organization, CAIA represents hundreds of members

across southern Idaho, including members whose property was subject to the recent application

for drilling permits and other orders issued by the Defendants and discussed in this complaint.

CAIA brings suit in its associative and representative capacity, on behalf of its members affected

by the proceedings set forth in this Complaint.



COMPLAINT – 2
           Case 1:21-cv-00367-REP Document 1 Filed 09/13/21 Page 3 of 9




         3. Plaintiffs Melvin Person, Terri Person, James Mitchell, Jan Mitchell, Sue Bixby,

Martina Jaramillo, Ryan Keck, Kristie Rae Cooper, Harvey Easton, Bernice Easton, Randy

Payne and Teresa Payne are each individuals who own property, including mineral rights, in

Payette County, Idaho that falls within the same oil and gas “spacing unit” approved by the

Idaho Oil and Gas Conservation Commission. None of them agreed to lease or sell their mineral

rights, but all of them have been “deemed leased” by the Oil and Gas Commission, meaning their

mineral rights have been sold against their will.

         4. Plaintiffs Dennis Newman, Pete Simmons, Cookie Atkins and Janie Rodriguez are

each individuals who own property, including mineral rights, in Payette County, Idaho that falls

within the same oil and gas “spacing unit” approved by the Idaho Oil and Gas Conservation

Commission. Each of them agreed years ago to lease their mineral rights with the expectation

that a single well would be drilled near their homes.

         5. Dustin Miller is the Director of the Idaho Department of Lands, and is sued in that

capacity. In that role Miller also serves as a member of the Oil and Gas Commission.

Defendants Betty Coopersmith, Marc Shigeta, James Classen, and Ray Hinchcliff make up the

remainder of the Idaho Oil and Gas Conservation Commission, and are sued in their official

capacities as members of that Commission. These Defendants, acting as the Commission are

responsible for administering and applying Idaho’s Oil and Gas Conservation Act, codified at

Idaho Code Chapter 47, Title 3.

         6. This case asserts claims arising under the Constitution of the United States and thus

this Court has jurisdiction pursuant to 28 U.S.C. §1331 and 42 U.S.C. §1983. The Court also has

supplemental jurisdiction over claims arising under state law, if any, pursuant to 28 U.S.C.

§1367.



COMPLAINT – 3
          Case 1:21-cv-00367-REP Document 1 Filed 09/13/21 Page 4 of 9




       7. Both Plaintiffs and Defendants are residents of the State of Idaho, the acts and

omissions giving rise to the cause of action occurred within the State of Idaho, and venue is thus

appropriate in this Court.

                              III. Facts Giving Rise to the Action

       8. In recent years, reservoirs of natural gas and other hydrocarbons have been discovered

to underlie parts of Idaho.

       9. The lands under which such reservoirs of natural gas lie are frequently divided, held

by multiple owners who hold title both to the surface and mineral rights associated with their

property. Such ownership presents challenges for commercial development as private

corporations wishing to drill for, extract and sell natural gas must reach agreement with multiple

owners over methods of extraction, a fair price for the mineral rights held by those owners, and

details of obtaining, marketing and profiting from sales of the minerals. Since those mineral

rights are a property right, landowners cannot be compelled, without state action, to sell their

mineral rights to drilling and extraction companies.

       10. The State of Idaho has adopted statutory provisions compelling landowners to

transfer their valuable mineral rights to private drilling companies when certain conditions are

met. These conditions require an appropriate application for a “spacing order” and an

“integration order.”

       11. A “spacing order” application requires the identification of a likely underground

“pool” of hydrocarbons such as natural gas and seeks an order from the Idaho Oil and Gas

Conservation Commission setting appropriate spacing of wells to recover the hydrocarbons

efficiently and without excessive well-drilling.




COMPLAINT – 4
          Case 1:21-cv-00367-REP Document 1 Filed 09/13/21 Page 5 of 9




       12. An “integration order” application seeks an order from the Idaho Oil and Gas

Conservation Commission which “integrates” the mineral rights owners, and requires them to

sell those mineral rights on terms established by a combination of statute and administrative

decision. Idaho statute establishes a royalty rate and sets a standard for any “bonus payment”

while an administrative process sets other terms and conditions of sale.

       13. In May, 2016, two entities identified as AM Idaho, LLC, and Alta Mesa Services,

LP, submitted an application for entry of a spacing order and an integration order concerning a

potential pool of natural gas underlying land in Fruitland, Idaho.

       14. Based upon that application and the sworn statements of employees and agents of

Alta Mesa Services and AM Idaho, the Idaho Department of Lands and its Oil and Gas

Conservation Commission issued an order integrating a spacing unit consisting of Section 14,

Township 8 North Range 5 West, Boise Meridian, Payette County, Idaho. The spacing unit

determination was based solely on the application materials, affidavits and testimony presented

by AM Idaho and Alta Mesa Services. The integration order led to the drilling of what became

known as the “Barlow 1-14” well.

       15. The testimony and other evidence from Alta Mesa Services and AM Idaho related

solely to a potential pool of hydrocarbons within what the applicants called “Sand D,” a geologic

structure consisting of a sand bed at a depth of approximately 4200’.

       16. In 2019 AM Idaho and Alta Mesa Services filed for bankruptcy protection in Texas,

and Snake River Oil & Gas LLC obtained ownership of the mineral rights interests held by those

companies and relating to the integration unit containing the Barlow 1-14 well.

       17. On June 26, 2020, Snake River Oil & Gas LLC applied for a permit to drill a second

well within the same spacing/integration unit, the new well being given the label “Barlow 2-14.”



COMPLAINT – 5
          Case 1:21-cv-00367-REP Document 1 Filed 09/13/21 Page 6 of 9




The Barlow 2-14 well is to target a different pool of hydrocarbons than that which supported the

integration order for the Barlow 1-14. The Barlow 2-14 will target “Sand B” a geologic structure

lying at a depth of approximately 3900’. The surface location of the well will be within the

spacing unit.

       18. Certain mineral interest owners, including Plaintiffs, and CAIA objected to the

issuance of a well drilling permit on multiple bases including that the drilling of a second well

was not contemplated in the original spacing and integration order and thus had not been

subjected to the required legal process to establish “just and reasonable” terms for mineral

owners.

       19. The drilling permit was initially denied by the Mick Thomas, Administrator of Idaho

Department of Lands’ Oil and Gas Division. The Administrator’s decision was appealed to the

Oil and Gas Conservation Commission which reversed the decision and granted the permit to

drill on October 26, 2020.

       20. Shortly thereafter, on December 16, 2020, and in response to concerns raised by

mineral rights owners, the Oil and Gas Conservation Commission initiated a “contested case”

proceeding under the Idaho Administrative Procedures Act “as to whether the integration order

in Docket No. CC-2016-OGR-01-00 . . . applies to the Barlow 2-14” well. Pursuant to the

procedures of IDAPA, a hearing officer convened a hearing at which the parties were permitted

to present evidence on whether an integration order from 2016, based upon an identified pool of

hydrocarbons and which supported the issuance of a drilling permit for the Barlow 1-14, was

adequate to also compel the release of mineral rights in a different pool to be extracted through a

different well.




COMPLAINT – 6
            Case 1:21-cv-00367-REP Document 1 Filed 09/13/21 Page 7 of 9




       21. The Hearing Officer issued a Recommended Order in which he recommended that the

prior integration order be considered adequate to also transfer the mineral rights to this second

pool of hydrocarbons. The Oil and Gas Conservation Commission adopted the recommended

order, making it final on May 28, 2021.

       22. Between the issuance of the original Integration Order in 2016 and the consideration

of the same issues in 2020, this Court ruled in C.A.I.A. et al. v. Schultz, USDC Idaho, Case No.

1:17-cv-0264-BLW, Dkt. 36, that a procedure identical to that used in OGCC Case No. 2016-

OGR-01-001 was insufficient to satisfy the requirements of the due process clause of the United

States Constitution. The Idaho Department of Lands, its Administrator for oil and gas operations,

and the Idaho Oil and Gas Conservation Commission all relied upon the 2016 integration order

to justify the imposition of a new well and the forced sale of a new “pool” of hydrocarbons

against the wishes of the Plaintiffs, owners of those hydrocarbons.

       23. Plaintiffs are now subject to a final order which compels them to transfer their

valuable property to a third party, corporate entity, for purely commercial purposes at prices to

which they did not agree, on terms they did not agree to, and without just compensation for their

property.

                                      IV. Claim for Relief

                                          42 USC §1983

       24.     Plaintiffs incorporate as if fully restated herein the preceding paragraphs.

       25.     Plaintiff Landowners as well as members of Plaintiff CAIA have property

interests in the minerals underlying their homes and lands. Those interests may only be denied,

revoked or reduced in a manner consistent with due process of law pursuant to the Fifth and




COMPLAINT – 7
            Case 1:21-cv-00367-REP Document 1 Filed 09/13/21 Page 8 of 9




Fourteenth Amendments to the United States Constitution and pursuant to federal and state

statutory provisions.

       26.     Defendants, acting under color of state law, denied Plaintiffs due process of law

by depriving Plaintiffs of their property without ensuring that the terms of the deprivation were

“just and reasonable” as required by federal law. In addition, Defendants have imposed

additional deprivations on Plaintiffs without making any determination that the terms of the most

recent integration were consistent with the requirement of just and reasonable terms.

       27.     The Idaho Oil and Gas Conservation Act establishes terms and conditions of sale

of mineral rights at prices that are arbitrary, without reason, and discriminatory to mineral rights

owners, favoring instead the oil and gas industry. As an exercise of the State’s police power, the

Oil and Gas Conservation Act violates substantive and procedural due process, and fails to

provide equal protection of the laws to citizens of the State of Idaho including Plaintiffs.

       28.     Defendants have appropriated private property by approving and compelling the

forced lease of mineral rights, and surface use rights of the Plaintiffs’ property, without ensuring

just compensation as required by the Fifth Amendment to the United States Constitution

       24.     As a direct and proximate result of the foregoing, Plaintiffs have and will suffer a

violation and loss of their rights, as well as damages in amounts to be proven. Plaintiffs are

entitled to declaratory and injunctive relief, including an order invalidating the final orders

entered by Defendant Schultz and the Idaho Oil and Gas Conservation Commission.

       WHEREFORE, Plaintiff prays for relief as follows:

       a.      For declaratory relief finding the final orders affecting Plaintiff landowners’

properties invalid and unenforceable as a matter of law;




COMPLAINT – 8
            Case 1:21-cv-00367-REP Document 1 Filed 09/13/21 Page 9 of 9




       b.      For permanent injunctive relief barring Defendants from relying on, applying or

utilizing the Idaho Oil and Gas Conservation Act unless and until they provide the protections

required by the United States Constitution;

       c.      For a declaration and permanent injunctive relief finding the Idaho Oil and Gas

Conservation Act as currently written and applied invalid as a matter of law;

       d.      For trial by jury as to all matters so triable;

       e.      For fees and costs;

       f.      For such other and further relief as the Court deems just and proper.

       Dated this 13th day of September, 2021.

                                                        PIOTROWSKI DURAND, PLLC

                                                               /s/     James M. Piotrowski
                                                        James M. Piotrowski
                                                        Attorneys for Plaintiffs




COMPLAINT – 9
